Citation Nr: 1637288	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-01 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1961 to January 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This matter was previously before the Board in July 2015, when it was remanded for additional development.  Unfortunately, as further development is warranted, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Dr. R.F.K., the Veteran's private physician, noted in a September 2014 private treatment record that he last saw the Veteran in 2012 and the Veteran was "going to VA at this point."  In addition, he indicated that the Veteran stopped seeing Dr. Chirigos.  It was noted that the Veteran was seeing Dr. Taylor at VA.  In November 2014, Dr. R.F.K. stated that "he is going to pretty much switch everything over to the VA and then start seeing Dr. Dashefsky after he gets his UPMC Health Insurance."  Further, he referred to a recent CT scan obtained at the VA.

VA treatment records, including records from Dr. Taylor, and treatment records from Drs. Chirigos and Dashefsky have not been associated with the claims folder.  Thus, remand is necessary to secure these records.  In addition, the AOJ should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  


Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the Veteran, obtain all outstanding private medical records, to include records from Drs. Chirigos and Dashefsky.  See September and November 2014 records from Dr. R.F.K.

2.  Obtain all outstanding records of VA treatment, to include all records from Dr. Taylor.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

